Citation Nr: 0714730	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-35 459	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for claimed low back 
disorder, to include as secondary to service-connected leg 
length discrepancy (LLD).  

2.  Entitlement to an initial compensable evaluation for the 
service-connected LLD.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from September 
2001 to June 2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision of the RO, which 
denied service connection for low back disability and granted 
service connection for LLD.  A noncompensable evaluation was 
assigned for LLD effective June 6, 2003.  The veteran timely 
appealed.  

An additional VA treatment record dated in November 2006 was 
received by VA after the most recent Supplemental Statement 
of the Case in March 2006 with a waiver of RO review.  See 
38 C.F.R. § 20.1304 (2006).  

A statement from the veteran, received by VA on March 14, 
2007, requested that this case be advanced on the docket.  
This request was denied by the Board in a letter to the 
veteran dated April 19, 2007.  

The issue of service connection for low back disorder, to 
include secondary to service-connected LLD, is being remanded 
to the agency of original jurisdiction (AOJ) via the Appeals 
Management Center in Washington, DC.  



FINDING OF FACT

The service-connected LLD is not shown to be productive 
shortening of no more than 2 centimeters (cms).  



CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
evaluation for the service-connected LLD have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a including Diagnostic Code 5275 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In April 2004, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish an increased rating.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

The veteran was advised in the letter to submit additional 
evidence to the RO, and the Board finds that this instruction 
is consistent with the requirement of 38 C.F.R. § 3.159(b)(1) 
that VA request that a claimant provide any evidence in his 
possession that pertains to a claim.  

Additionally, the veteran was informed in a Supplemental 
Statement of the Case dated in March 2006 about effective 
dates if his increased rating claim was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A VA examination was 
conducted in October 2005.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his March 2006 RO hearing.  The Board additionally finds that 
general due process considerations have been complied with by 
VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where the schedular criteria does not provide for a 
noncompensable evaluation, such an evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31 (2006).  

The veteran's service-connected LLD is rated under Diagnostic 
Code 5275, for shortening of a lower extremity.  

Diagnostic Code 5275 assigns a rating from 10 to 60 percent 
depending on the extent of shortened bones of the lower 
extremity.  The minimum 10 percent rating is assigned 
thereunder with lower extremity shortened between one and 
one-quarter inches to 2 inches (3.2 cms To 5.1 cms).  
38 C.F.R. § 4.71a, Diagnostic Code 5275 (2006).  


Analysis

In considering the evidence of record under the regulations 
as set forth, the Board concludes that an initial compensable 
evaluation for his service-connected LLD is not warranted in 
this case.  

It was reported in service in September 2002 that the 
veteran's right leg was 1.8 cms shorter than his left leg.  

On examination for VA purposes in October 2005, a leg length 
discrepancy of 2 cms was reported.  

It was reported on VA x-ray study in January 2006 that the 
veteran's left leg was approximately 7-8 millimeters longer 
than his right leg.  

Consequently, despite the veteran's contention at his March 
2006 hearing that his leg length discrepancy is actually 3.6 
cms, the medical evidence shows no more than a 2 cms 
discrepancy, which does not warrant a compensable evaluation 
under Diagnostic Code 5275, the only applicable diagnostic 
code.  

Accordingly, based on the evidence on file, the Board 
concludes that staged ratings are noted warranted for the 
veteran's service-connected LLD for the period of this 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluation in this case is not 
inadequate.  A rating in excess of the current rating is 
provided in the Schedule when leg length discrepancy is at 
least 3.2 cms, but the medical evidence reflects that 
sufficient discrepancy in leg length has not been shown.  

Moreover, the Board finds no evidence of an exceptional 
disability picture with marked interference with employment 
due to the disability at issue.  

The evidence also does not show that the veteran has been 
recently hospitalized due to his service-connected LLD.  
Therefore, the RO was correct in not referring this case for 
extraschedular consideration.  

Because the preponderance of the evidence is against the 
increased rating claim addressed above, the doctrine of 
reasonable doubt is not for application with respect to the 
veteran's claim for an initial compensable evaluation for 
service-connected LLD.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

An increased, initial compensable evaluation for service-
connected LLD is denied.  



REMAND

The private treatment records dated in early 2000, which is 
prior to service, reveal that the veteran complained of low 
back pain after doing a considerable amount of lifting while 
busing tables at his restaurant job in January 2000.  The X-
ray studies of the low back showed minor degenerative spur 
formation of the lumbosacral spine and possible disc 
degeneration of L5-S1.  Magnetic resonance imaging showed 
mild annular bulging at L4-5 but no evidence of disc 
herniation or spinal stenosis.  Lumboscaral strain was 
diagnosed.  

No pertinent abnormality was reported on a preservice medical 
history report in August 2001; the medical examination in 
August 2001 does not indicate that the spine was examined.  
An examination of the spine was normal in March 2002.  

It was noted in September 2002 that the veteran's right leg 
was 1.8 cm longer than his left.  Lumbosacral instability was 
diagnosed.  The impression in February 2003 was low back pain 
secondary to LLD.  

When examined in March 2003, there was full range of motion 
of the lumbar spine without pain or spasm and x-rays were 
considered normal.  The diagnoses were those of LLD and lower 
back condition secondary to LLD.  

According to an October 2005 medical report for VA purposes, 
the X-ray studies showed degenerative disc disease (DDD) of 
the lumbar spine with low back pain.  

The examiner concluded that the veteran's DDD preexisted 
service and was not aggravated beyond normal progression by 
either service or service-connected LLD.  However, VA X-ray 
studies of the lumbar spine in December 2005 were considered 
normal.  

In making a determination as to whether clear and 
unmistakable evidence exists in order to rebut the statutory 
presumption of soundness at service entrance, VA must 
consider all medically accepted evidence bearing on whether 
the veteran had the disorder in question prior to induction 
and should give weight to particular evidence based on 
accepted medical standards and medical knowledge regarding 
the known characteristics of particular disorders.  See 
Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).  

In short, what is required is that the evidence, whatever it 
may be, must lead, clearly and unmistakably, to the 
conclusion that the injury or disease existed prior to 
service.  Id. at 1349.  All of the evidence of record must 
therefore be considered.  

However, it must also be shown by clear and unmistakable 
evidence that the preexisting disability was not aggravated 
by service.  VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004).  
Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  

The Board finds that there is insufficient medical evidence 
on file to make a determination as to whether the veteran 
currently has a preexisting low back disability that was 
aggravated by either service or by his service-connected LLD.  

VA has the authority to schedule an examination when such is 
deemed to be necessary, and the veteran has an obligation to 
report for that examination.  38 C.F.R. § 3.326 (2006).  

An examination will be requested whenever VA determines, as 
in this case, that there is a need to verify the etiology of 
a disability.  See 38 C.F.R. § 3.159(c)(4) (2006).  See also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that 
when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  

Accordingly, this matter is REMANDED to the AOJ for the 
following actions:

1.  The AOJ should take appropriate steps 
to contact the veteran and ask him to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him for 
his low back condition since November 
2006, which is the date of the most 
recent medical evidence on file.  After 
securing any appropriate consent from the 
veteran, VA must obtain any such 
treatment records that have not 
previously been associated with the 
veteran's VA claims file.  If VA is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
must inform the veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims files by the 
AOJ.  

2.  Then, the veteran should be afforded 
a VA examination by an appropriate health 
care provider to determine the current 
nature and likely etiology of the claimed 
low back disorder.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Based on his/her review of 
the case, the examiner should provide an 
opinion as to (1) whether any current low 
back condition, to include DDD, clearly 
and unmistakably preexisted service, and 
(2) whether this back disability clearly 
and unmistakably was not aggravated, 
meaning chronically increased in 
severity, either while in service, and 
(3) whether his current back disability 
was aggravated by the veteran's service-
connected LLD.  All examination findings, 
along with a rationale for each opinion 
expressed and conclusion reached, must be 
set forth in a typewritten report.  

3.  The AOJ must notify the veteran that 
it is his responsibility to report for 
the above examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Following completion of all indicated 
development, the AOJ must readjudicate 
the veteran's claim for service 
connection for low back disability, to 
include on a secondary basis, based on 
all relevant evidence on file.  If the 
issue continues to be denied, the AOJ 
must provide the veteran and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


